Porter J.,
delivered the opinion of the court.
The plaintiff and the interpleaders claim a tract of land from the defendant, in the right of one William Brocus, deceased, who they allege purchased it from a certain William Addison. The defendant on his part also sets up title from Addison. The cause below turned on the identity of the premises, which the respective parties acquired by virtue of their conveyances from their common vendor. The jury found for the defendant, and by the verdict negatived the identity, for the plaintiff’s deed was first in time.
A new trial was moved for, on the ground that the verdict was contrary to law and evidence. The judge rejected the application, and gave judgment in pursuance of the verdict, from that judgment this appeal was taken.
The case has been argued here, on the same grounds it was contested below: namely, whether the land first sold by Addison, to Brocus, was the same as that subsequently conveyed b.y him to the defendants. The evidence taken presents no important contradictions, yet it leaves considerable doubts on the mind. If the case was between the heirs of Addison and the plaintiff’s, it might perhaps be truly said, that the proof preponderated on the part of the latter, but it is not the heirs, but a third person who purchased bona fide sixteen years ago, and who has occupied and cultivated the premises ever since, who is before the court; and so considered, the case is by no means so simple and clear. The difficulty of reaching the truth, as to the land first conveyed, proceeds mainly from a totally erroneous description of the *5boundaries, as given in the first deed of sale. By it the vendor is made to convey land lying nearly ten miles from the place where the locus in quo is situated, and where in fact he did not own any land. Although, preadventure, this , . error might be corrected between the parties, it appears to ° _ us that such a sale, admitting it to be duly recorded, conveyed per se no notice to a subsequent purchaser. It is a mere truism to say, and it would he superfluous to say it for any other purpose than that of more fully illustrating our ideas on this subject, that the recording the alienation of other property, than that subsequently sold, could have no effect against third persons. Lands are only known by their limits, or by natural or artificial objects on, or near to them, and a sale intending to convey property in one place and describing it in another, with limits different from that which really , i i-i. ‘ ,1 ,. , bounded it, can be regarded m no other light as to third ° pers >ns, than a sale of other property* A deed of sale of a x x í j slave William, duly recorded, would not operate as notice to a second purchaser that the slave John had been sold, though it might be the intention of the parties to convey the latter, more particularly if, as in the case before us, actual possession did not follow the alienation to the first vendee.
A duly recorded sale of a tract of land, by a desnoilol jm« P“rcha,or
tween thep^u^* the error in such a sale might be -corrected, it can be regarded with respect to third th”° proSpény°f °ther
Whether this consideration operated on the minds of the jury, or whether they concluded that Addison intended to sell land in the place mentioned in the first bill of sale, we cannot say, hut on the whole, we are of opinion the verdict should not he disturbed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.